Lynch, J.
(concurring). I write separately because of the court’s reliance on Embers of Salisbury, Inc. v. Alcoholic Beverages Control Comm’n, 401 Mass. 526 (1988), in which I dissented. If credibility is to be resolved on the basis of a dry transcript, a doubtful proposition at best, then appellate judges are in as good a position to make that determination as is the tribunal from which the matter is being appealed. Because the court has rejected the views I expressed in Embers of Salisbury, Inc., I see no reason to contest further except to note the remarkable efficiency of the board here — that was able to review the transcript of the significant portions of the criminal trial and, in a matter of hours, reach a conclusion at odds with the fact finders who made their decision on the bases of live testimony and cross-examination, and after a complete trial presided over by an impartial judge.